Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
	This is a response to amendments filed on February 24th, 2021. By amendment claims 1-18 have been canceled with claims 19-36 being added. Claims 19-36 are substitutions for the canceled claims in order to overcome USC § 112 rejections and bring the claims into proper US format.

Response to Arguments
Applicant’s arguments regarding the obviousness of combining the apparatus disclosed by Minnicucci et al. (US 20160242457) with the roller disclosed by Wilber et al. (US 5048674) are found persuasive.

Allowable Subject Matter
Claims 19-36 are allowed.

Regarding independent claim 19, the closest prior art of Minnicucci does not disclose conveyor sorter sections that have an adjustable diameter. Although adjustable diameter rollers can be found in the prior art, such as those disclosed by Wilber, there is no teaching or suggestion that a person with ordinary skill in the art before the effective filing date of the invention would combine the features to arrive at the claimed invention. The adjustable roller of Wilber is used to steady fruit on a conveyor as a standalone roller. The instant invention requires each roller in the conveyor be able to change diameter and it would not have been obvious to modify the primary reference to have a plurality of parallel rollers that can change diameter.

Dependent claims 20-36 are allowed by virtue of their dependency on claim 19. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655